Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County, imposed June 22, 1979, upon his adjudication as a youthful offender, the sentence being an indeterminate prison term with a maximum of four years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a period of probation of five years and a term of imprisonment of 60 days, said term of imprisonment shall be a condition of and run concurrently with the period of probation (see Penal Law, § 60.01, subd 2, par [d]). As so modified, sentence affirmed and case remitted to. the County Court, Suffolk County, to fix the conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Hargett, J. P., Martuscello, O’Connor and Weinstein, JJ., concur.